Dismissed; Opinion issued December 20, 2012




                                           In The
                              Qnnrt øf Apaahi
                      FiftI! OitrIrt nf xa at allas
                                    No. 05- 12-00937-CV

                               CODY BOWMAN, Appellant


                               DENISE BOWMAN, Appellee


                    On Appeal from the 429th Judicial District Court
                                 Cohn County, Texas
                        Trial Court Cause No. 429-52499-2010


                           MEMORANDUM OPINION
                        Before Justices Bridges, O’Neill. and Murphy

      The Court has before it appellant’s motion for voluntary dismissal of appeal. See TEx. R.

APP. P. 42.1(a). We GRANT the motion and DISMISS the appeal.




                                                          PER CURIAM



1 20937F.P05
                               Qmirt of ipeah
                       Fift1! Thtrirt of    it tIa11&u

                                      JUDGMENT
CODY BOWMAN, Appellant                             Appeal from the 429th Judicial District
                                                   Court of Collin County, Texas, (Tr,CLN0.
No, 05 1 200937CV                                  429-5249920 10),
                                                   Opinion delivered per curiam before Justices
DENISE BOWMAN, AppeHee                             Bridges. O’Neill, and Murphy.


    Based on the Court’s opinion of this date, this appeal is dismissed. Appellee is
ORDERED to recover her Costs of the appeal from appellant.


Judgment entered December 20, 2012.



                                                     I
                                                          f 7’     I’
                                                  MARY MPHY /1
                                                  1
                                                  JUSTTCE